SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
537
CAF 11-01312
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF CHAD A. WALTERS,
PETITIONER-RESPONDENT,

                     V                                           ORDER

ARLOA WEST, RESPONDENT-APPELLANT.


ROBERT A. DINIERI, CLYDE, FOR RESPONDENT-APPELLANT.

ELIZABETH A. SAMMONS, WILLIAMSON, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Wayne County (Dennis M.
Kehoe, J.), dated March 31, 2011 in a proceeding pursuant to Family
Court Act article 6. The order awarded custody of the parties’
children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court